Citation Nr: 0431801	
Decision Date: 12/01/04    Archive Date: 12/14/04

DOCKET NO.  03-13 745	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to an increased rating for sarcoidosis with 
extensive skin plague involvement, currently evaluated as 30 
percent disabling.  

2.  Entitlement to an increased rating for pseudophakia, 
right eye, anterior uveitis, from sarcoidosis, currently 
evaluated as 30 percent disabling. 

3.  Entitlement to an increased evaluation for joint disease 
of each hand, compatible with sarcoidosis, currently 
evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

B.E. Jordan, Counsel


INTRODUCTION

The veteran has verified active military service from October 
1986 to September 1988 and from August 1993 to November 1995.  

This appeal to the Board of Veterans' Appeals (Board) arises 
from a November 2001 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Jackson, 
Mississippi.  

In a Memorandum dated in August 2004, the veteran's 
representative indicated that the veteran was unable to 
appear for a scheduled July 2004 hearing before the Board, 
but requested that the appeal be forwarded to Board for 
appellate review.  

In statement of January 2001, the veteran raised an informal 
claim of entitlement to an earlier effective date for the 
claim for service connection for joint disease of each hand, 
compatible with sarcoidosis.  In addition, in a statement in 
support of claim dated in February 2003, the veteran asserted 
informal claims for service connection for hearing loss and a 
sinus disorder.  The Board notes that those matters have not 
been adjudicated by the RO and are referred thereto for 
appropriate action.  

The claims for an increased rating for service connected skin 
disability and service-connected bilateral hand disability 
are being remanded and will be addressed in the REMAND 
portion of the decision below.  The Board notes that the 
issues are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Service-connection is in effect for right eye 
pseudophakia and anterior uveitis from sarcoidosis.  

2.  A March 2001 VA examination showed that visual acuity in 
the right eye (far) was 20/40 uncorrected and 20/40 
corrected, and in the left eye it was 20/20(-2) uncorrected 
(far) and 20/15-1 corrected in the left eye.  

3.  A February 2003 VA examination showed that visual acuity 
in the right eye (far) was uncorrected 20/40 and 20/30 
corrected, and in the left eye (far) it was 20/15 uncorrected 
and 20/15 uncorrected.  


CONCLUSION OF LAW

The criteria for entitlement to a rating in excess of 30 
percent for pseuodophakia, right eye, anterior uveitis from 
sarcoidosis are not met.  38 U.S.C.A. §§ 1155, 5107(b) (West 
2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.20, 4.84a, 
Diagnostic Code 6029 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Increased Rating

In a rating action dated in September 1998, the RO granted 
service connection for pseudophakia of the right eye, 
anterior uveitis, from sarcoidosis.  A 30 percent disability 
evaluation was assigned.  

The veteran subsequently filed a claim for an increased 
rating for the disability in January 2001.  He asserts that 
the symptoms associated with his pseudophakia, right eye, 
anterior uveitis, from sarcoidosis are more disabling than 
currently evaluated.  

The Evidence
The report of a VA eye examination dated in March 2001 
reveals that the veteran had a history of sarcoid, that he 
was status-post cataract extraction with implanation of 
intraocular lens in the right eye, and that he had a history 
of uveitis in the right eye.  He reported cloudy vision in 
the right eye and denied experiencing any pain, 
incapacitation or rest requirements.  He did not use eye 
medication.  

Upon examination visual acuity of the right eye uncorrected 
near was 20/400, uncorrected far 20/40.  The right eye 
corrected near vision was 20/70, corrected far vision 20/40.  
The left eye uncorrected was near was 20/20; uncorrected far 
was 20/20-2.  Left eye corrected near was 20/20, corrected 
far was 20/15-1.  Manifest refraction of the right eye was -
0.75, +75 at 60 degrees and there was no diplopia.  Visual 
fields were full to confrontation.  The lids, lashes, 
conjunctivae, and corneas were clear.  There was a small 
amount of pigment on the endothelium.  Anterior chambers were 
deep and quiet.  

In the right eye was a posterior chamber intraocular lens.  
Behind the intraocular lens implant was a portion of the 
posterior capsule running diagonally nasally with 2-plus 
opacification.  Intraocular pressure by applanation was 15 
millimeters on the right.  Blood vessels were within normal 
limits.  Macula of the right eye revealed pigment alteration 
in a linear configuration with no hemorrhage, exudates or 
subretinal fluid.  Periphery revealed no holes or tears.  The 
vitreous was clear.  The diagnoses were refractive error, 
pseudoaphakia of the right eye, suspected glaucoma, and 
retinal pigment epithelium.  

VA outpatient treatment records dated from 2002 to 2003 
reflect treatment for the veteran's eye disorder, among other 
things.  These records show no evidence active uveitis.  

At a February 2003 VA eye examination, the veteran reported 
that he had to stop and rest after 20 minutes of wearing 
glasses.  Vision in the right eye was uncorrected near 20/ 
200, uncorrected far 20/40; corrected near 20/20-1, corrected 
far 20/30.  Vision in the left eye was uncorrected near 
20/20, far 20/15; corrected was 20/20 near and 20/15 far.  
Manifest refraction of the right eye was -0.75 +0.50 times 
180.  There was no diplopia; extraocular muscle movement was 
full; vision fields were full to confrontation.  Conjunctiva 
and corneas were clear.  Anterior chambers were deep and 
quiet.  The right lens revealed posterior chamber interocular 
lens.  There was no evidence of hemorrhage, exudates or 
subretinal fluid, holes or tears on the periphery.  The blood 
vessels were normal.  The Amsler grid revealed normal eyes.  
The diagnoses were refractive error, pseudophakia on the 
right, sarcoidosis-no evidence of uveitis, and dry macular 
pigmentary alteration on the right eye.  

The Criteria
Disability evaluations are determined by applying the 
criteria set forth in the VA Schedule for Rating Disabilities 
(Rating Schedule), which is based on average impairment in 
earning capacity.  See 38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. § 4.1 (2003). 

When a question arises as to which of two ratings apply under 
a particular diagnostic code, the higher evaluation is 
assigned if the disability more closely approximates the 
criteria for the higher rating; otherwise, the lower rating 
will be assigned. 38 C.F.R. § 4.7 (2003).  

Where the Rating Schedule does not provide a noncompensable 
evaluation for a particular disability, such an evaluation 
will be assigned when the requirements for a compensable 
evaluation are not met. 38 C.F.R. § 4.31 (2003).  The 
veteran's entire history is reviewed when making disability 
evaluations. See 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 
Vet. App. 589, 592 (1995).  After careful consideration of 
the evidence, any reasonable doubt remaining is resolved in 
favor of the veteran. 38 C.F.R. § 4.3 (2003).

A request for an increased rating is to be reviewed in light 
of the entire relevant medical history.  See generally 38 
C.F.R. § 4.1 (2003); Payton v. Derwinski, 1 Vet. App. 282, 
287 (1991). Where entitlement to compensation already has 
been established and an increase in the disability rating is 
at issue, the United States Court of Appeals for Veterans' 
Claims [hereinafter Court] has held that it is the present 
level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994); see also 
Powell v. West, 13 Vet. App. 31, 35 (1999) (all relevant and 
adequate medical data of record that falls within the scope 
of the increased rating claim should be addressed).

Only the veteran's right eye is service-connected.  Where 
service connection is in effect for only one eye, the visual 
acuity in the non-service connected eye is considered to be 
normal (20/40 or better) unless, there is blindness in that 
eye.  38 U.S.C.A. § 1160(a)(1) (West 2002); 38 C.F.R. 
§ 3.383, 4.84a, Diagnostic Code 6070 (2002); Villano v. 
Brown, 10 Vet. App, 248, 250 (1997).  The best distant vision 
obtainable after correction by glasses will be the basis of 
rating, except in cases of keratoconus in which contact 
lenses are medically required.  38 C.F.R. § 4.75 (2003).  

The Analysis
The veteran's pseudophakia of the right eye, anterior 
uveitis, from sarcoidosis is evaluated by analogy under the 
criteria for aphakia.  See 38 C.F.R. §§ 4.84a, Diagnostic 
Code 6029.  Given the diagnoses and findings of record, the 
Board will consider whether a higher rating is warranted 
under the criteria for aphakia (Diagnostic code 6029) and 
visual acuity (Diagnostic Codes 6075-6079) from January 2001, 
when the veteran filed his application for increased rating.

Bilateral or unilateral aphakia is assigned a 30 percent 
evaluation.  The 30 percent rating prescribed for aphakia is 
a minimum rating to be applied to the unilateral or bilateral 
condition and is not to be combined with any other rating for 
impaired vision.  When only one eye is aphakic, the eye 
having poorer corrected visual acuity will be rated on the 
basis of its acuity without correction.  The corrected vision 
of one or both aphakic eyes will be taken one step worse than 
the ascertained value; however, not better than 20/70 (6/21).  
Combined ratings for disabilities of the same eye should not 
exceed the amount for total loss of vision for that eye 
unless there is an enucleation or a serious cosmetic defect 
added to the total loss of vision.  38 C.F.R. § 4.84a, 
Diagnostic Code 6029.  Visual acuity is rated based on best 
distant vision obtainable after correction by glasses.  38 
C.F.R. § 4.75 (2004).  Ratings are determined by the 
intersection of the horizontal row appropriate for one eye 
and the vertical column appropriate to the other eye from 
Table V.  

The veteran is already in receipt of the minimum 30 percent 
rating assigned for aphakia in one or both eyes; therefore, 
the only basis for an increase lies with rating visual 
acuity. 

Having reviewed the record, the Board finds that the evidence 
does not support the assignment of higher disability 
evaluation for visual acuity.  The report of the March 2001 
VA eye examination demonstrated visual acuity of 20/40 
corrected far vision in the right eye and 20/15(-1) far 
corrected in the left eye.  Similarly, the report of the 
February 2003 examination shows visual acuity of corrected 
(far) of the right eye as 20/30 and corrected far of left eye 
as 20/15.  These findings alone do not support the assignment 
of a rating higher than 30 percent based on impairment of 
visual acuity.   

The Board has considered whether the veteran veteran's 
disability can be evaluated under other diagnostic codes, but 
finds that a rating higher than 30 percent is not warranted 
under any other diagnostic code.  As there is no clinical 
evidence of chronic uveitis, Diagnostic Code 6000 is not for 
application.  (See March 2001 and February 2003 VA eye 
examination reports.)  In addition, as there is no evidence 
suggesting impairment of ocular muscle function, the 
provisions of Diagnostic Code 6080 is not for application.  
As service connection is not in effect for a left eye 
disorder, only those provisions of the diagnostic code 
relating to unilateral concentric contraction or unilateral 
loss of visual field are for application; a maximum 30 
percent evaluation is assignable for unilateral concentric 
contraction or loss of visual field.  In addition, the Board 
notes that VA examiners determined there is no loss of field 
of vision in the eyes.  Moreover, Diagnostic Code 6029 
specifically prohibits combining the 30 percent rating for 
aphakia with any other rating for impaired vision.  

Based on the foregoing, the preponderance of the evidence is 
against a rating in excess of 30 percent for pseudophakia of 
the right eye, anterior uveitis from sarcoidosis.  The 
evidence is not so evenly balanced that there is doubt as to 
any material issue. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102 
(2003); Ortiz v. Principi, 274 F.3d 1361, 1365 (Fed. Cir. 
2001).



II.  Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (the VCAA), Pub. 
L. No. 106-475, 114 Stat. 2096 (2000) (codified as amended at 
38 U.S.C.A. § 5100 to 5107 (West 2002)) includes an enhanced 
duty on the part of VA to notify a claimant of the 
information and evidence necessary to substantiate a claim 
for VA benefits.  It also redefines the obligations of VA 
with respect to its duty to assist a claimant in the 
development of a claim.  38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a).  Also see Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).

The Board has carefully considered the provisions of the 
VCAA, the implementing regulations, the United States Court 
of Appeals for the Federal Circuit's (Federal Circuit) 
decisions in Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) and 
Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, 345 F. 3d 1334 (Fed. Cir. 2003), which invalidated 
portions of the implementing regulations, the Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, Section 701, 117 
Stat. 2651 (Dec. 2003), and the United States Court of 
Appeals for Veteran's Claims (Court) decisions in Pelegrini 
v. Principi, 17 Vet. App. 412 (2004) (Pelegrini I), and 
Pelegrini v. Principi, No. 01-944 (U.S. Vet. App. June 24, 
2004) (Pelegrini II), which addressed the timing and content 
of proper VCAA notice.  Following a complete review of the 
record evidence, the Board finds, for the reasons expressed 
immediately below, that the development of the claims here on 
appeal has proceeded in accordance with the law and 
regulations. 

As noted, VA has a duty under the VCAA to notify an appellant 
and his or her representative of any information and evidence 
needed to substantiate and complete a claim as well as to 
inform the appellant as to whose responsibility it is to 
obtain the needed information.  

VA informed the veteran of the requirements of the VCAA in a 
letter of October 2002.  The information provided to the 
appellant specifically satisfied the requirements of 
38 U.S.C.A. Section 5103; he was clearly notified of the 
evidence necessary to substantiate his claim, and the 
responsibilities of VA and himself in obtaining evidence.  
The letter stated that (1) the evidence needed to 
substantiate the his claims must show that his disorder had 
worsened to warrant the payment of a higher evaluation, (2) 
VA would obtain any information or evidence that he told it 
about, and (3) he is responsible for supplying VA with 
sufficient information to obtain records on his behalf and 
should either sign enclosed releases or obtain the records 
himself and send them to VA.  

Although the Court in Pelegrini I and again in Pelegrini II 
indicated that there was a fourth element of notification, VA 
General Counsel issued a Precedential Opinion in February 
2004, finding that 38 U.S.C. Section 5103(a) does not require 
VA to seek evidence from a claimant other than that 
identified by VA as necessary to substantiate the claim.  See 
VAOPGCPREC 1-2004 (Feb. 24, 2004).  Here, the RO's letter of 
October 2002 asked the veteran to provide any medical 
evidence showing that the service-connected right eye 
disability had increased in disability.  He was asked to send 
information describing additional evidence or the evidence 
itself to VA.  He was informed that VA wanted to give him a 
chance to tell about any additional evidence he knows about 
that might help his claim.  He was also asked to send VA the 
evidence it needs-but not to send duplicate evidence.  In 
the statement of the case issued in May 2003, the 
requirements of the VCAA were reiterated, as were the 
implementing regulations.  There appears that there is no 
prejudice done to the veteran here. He has had ample time 
during the appeal period to provide relevant evidence or ask 
for VA's assistance in obtaining relevant evidence.  He also 
had an opportunity to provide testimonial evidence during a 
hearing before the Board, but chose not to exercise this 
right.  Neither the veteran nor his representative argues 
that there exists some other pertinent evidence not in the 
record due to a VCAA notice defect.  Under these 
circumstances, the Board finds that the notification 
requirement of the VCAA has been satisfied.  

The Veterans Benefits Act of 2003 amended 38 U.S.C. Section 
5103(b) to provide that the one-year limitation in that 
section should not be construed to prohibit VA from making a 
decision on a claim before the expiration of the one-year 
period.  This section of the Veterans Benefits Act of 2003 
also provides that nothing in the section should be construed 
to require re-notification or additional notification to a 
claimant.  This amendment is effective as if enacted on 
November 9, 2000.  Consequently, the Board finds that not 
only is the notice given to the veteran sufficient, but any 
decision rendered prior to the expiration of the one-year 
notice period is appropriate. 

The VCAA provides that VA shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate his or her claims unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include making reasonable 
efforts to obtain relevant records that a claimant identifies 
and providing a medical examination or obtaining a medical 
opinion when such an examination or opinion is necessary to 
make a decision on the claim.  The veteran was provided VA 
examinations in March 2001 and February 2003.  Those 
examinations are adequate for rating purposes.  

After reviewing the record, the Board finds that VA has 
complied with the VCAA's duty to assist by aiding the 
appellant in obtaining medical evidence.  It appears that all 
known and available records relevant to the issue here on 
appeal have been obtained and are associated with the claims 
file, and the appellant does not appear to contend otherwise.  
VA requested and obtained medical records identified by the 
veteran.  

There is no indication in the claims file that evidence 
exists that VA did not seek or that VA sought unsuccessfully.  
Consequently, this case does not trigger VA's duty to notify 
the appellant of a failure to obtain evidence from any 
source.  See 38 U.S.C.A. § 5103A(b)(2) (West 2002); 38 C.F.R. 
§ 3.159(e)).  There are no areas in which further development 
is required and/or would be helpful.  Thus, the Board finds 
that VA has done everything reasonably possible to notify and 
to assist the appellant and that no further action is 
necessary to meet the requirements of the VCAA and the 
applicable implementing regulations.  




ORDER

An increased rating for pseudophakia, right eye, anterior 
uveitis, from sarcoidosis, is denied.  


REMAND

As to the claims for an increased rating for sarcoidosis with 
extensive skin plague involvement and joint disease of each 
hand, compatible with sarcoidosis additional development as 
indicated below is warranted.  

Sarcoidosis with Extensive Skin Plague

During the course of this appeal, the regulations for 
evaluation of skin disabilities were revised, effective on 
August 30, 2002. 67 Fed. Reg. 49590 (July 31, 2002).  The RO 
has adjudicated the veteran's service-connected sarcoidosis 
with extensive skin plague under 38 C.F.R. § 4.118, 
Diagnostic Codes 7806, which pertains to dermitis or eczema.  
Under the new rating criteria, the scheduler rating is based 
on the percentage of the veteran's entire body of the exposed 
affected parts, or the percentage of the exposed affected 
parts, and evidence of systemic therapy over a period of 
time.  See Diagnostic Code 7806 (2003).  

The veteran has been notified of and the RO has had an 
opportunity to consider the amended regulation.  However, the 
most recent VA examination dated in February 2003 does not 
provide any clinical data regarding the percentage of the 
veteran's body affected by the skin disorder.  In addition, 
evidence subsequent that examination suggests that the 
veteran's skin disorder has increased in severity.  See VA 
Form 9 received in May 2003.  Therefore, the Board is of the 
view that a VA examination is warranted in this matter.  
38 C.F.R. § 3.159(c)(4).  



Joint Disease of Each Hand

The veteran's most recent examination of the service-
connected bilateral hand disorder was conducted in February 
2003.  Evidence subsequent to that examination suggests that 
the veteran's hand disorder has increased in severity.  (See 
VA Form 9 received in May 2003).  

In addition, the veteran reported at the February 2003 
examination that he was scheduled to be seen by his primary 
care provider for his hand disability in March.  The Board 
notes that those records have not been associated with the 
claims file.  

The Board notes that the veteran's hand disorder also 
involves consideration of the functional impairment of the 
fingers.  Effective August 26, 2002, during the course of 
this appeal, the regulations pertaining to evaluation for 
finger disabilities changed.  See 67 Fed. Reg. 48,784-48,787 
(July 26, 2002).  When a law changes or regulation changes 
after the claim has been filed or reopened, but before the 
administrative or judicial process has been concluded, the 
version most favorable to the appellant applies unless 
Congress provided otherwise or permitted the Secretary to do 
so.  See Dudnick v. Brown, 10 Vet. App. 79 (1997).  However, 
where the amended regulations expressly provide an effective 
date and do not allow for retroactive application, the 
veteran is not entitled to consideration of the amended 
regulations prior to the established effective date.  Green 
v. Brown, 10 Vet. App. 111, 116-119 (1997); see also 
38 U.S.C.A. § 5110(g) (West 2002) (where compensation is 
awarded pursuant to any Act or administrative issue, the 
effective date of such award or increase shall be fixed in 
accordance with the facts found, but shall not be earlier 
than the effective date of the Act or administrative issue).  
The RO has not considered the application of the amended 
regulations, but should do so, if appropriate.  



Accordingly, the case is remanded to the RO via the AMC for 
the following:  

1.  The veteran should be asked to 
provide the names, addresses and 
approximate dates of treatment for any 
health care providers, including VA, who 
may possess additional records pertinent 
to his claims since February 2003.  
Obtain necessary consent forms for the 
release of the veteran's private medical 
records, and obtain and associate all 
records noted by the veteran with the 
claims folder.  State in writing if these 
records are not available.  

2.  Request VA outpatient treatment 
records of the VA medical facility in 
Biloxi regarding the veteran service-
connected skin and bilateral hand 
disorder since February 2003.  State in 
writing if these records are not 
available.  

3.  Make arrangements with the appropriate 
VA medical facility to give the veteran a 
dermatology examination to ascertain the 
severity of his service-connected 
sarcoidosis with extensive skin plague 
involvement.  Send the claims folder to 
the examiner for review.  All necessary 
tests should be accomplished.  The 
examiner should obtain from the veteran 
his detailed clinical history.  All 
pertinent dermatological pathology found 
on examination should be noted in the 
report of the evaluation.  The examiner 
should addresss the following:  

?	Comment on the presence (including 
extent and severity) or absence of 
ulceration, exfoliation, crusting, 
systemic or nervous manifestations, 
and exceptional repugnance.  
?	Note the percentage of the entire 
portion of the veteran's body and the 
percentage of the exposed areas of 
his body that is affected by the 
service-connected skin disorder.  
?	Note whether the service-connected 
disability requires systemic therapy 
such as cortcosteroids or other 
immunosuppressive drugs, either for a 
total duration of the six weeks or 
more, but not constantly, or constant 
or near constant, during the past 12-
month period.  
A rationale should be provided for all 
opinions rendered.  

4.  Provide the veteran a VA orthopedic 
examination to determine the severity of 
the veteran's service connected joint 
disease of both hands.  All necessary 
studies should be performed.  Provide a 
copy of the veteran's claims file to the 
examiner.  Address the following 
concerns:  

?	Provide the range of motion measurements 
of the veteran's hands.  
?	State normal ranges of motion of the 
hands.  
?	Determine whether the hands exhibit 
weakened movement, excess fatigability, 
and, if feasible, express these 
determinations in terms of degree of 
additional range of motion loss or 
favorable or unfavorable ankylosis.  
?	Express an opinion as whether pain could 
significantly limit functional ability 
during flare-ups or when used repeatedly 
over a period of time.  
?	Indicate whether there are manifestations 
of impairment of health or the occurance 
of incapacitating exacerbation, if any.  
?	Indicate whether the veteran has anemia or 
weight loss.  If so, then provide an 
opinion as to whether any anemia or weight 
loss, found, is related to the service-
connective joint disease of the hands.  
A rationale should be provided for all opinions 
rendered.  

5.  After completion of the above, review the 
claims file and ensure that all necessary 
notice and development has been undertaken.  If 
any development is incomplete, undertake 
appropriate corrective action.  Stegall v. 
West, 11 Vet. App. 268 (1998).  

6.  Readjudicate the claim of entitlement to 
an increased evaluation for sarcoidosis with 
extensive skin plague involvement and joint 
disease of the each hand, compatible with 
sarcoidosis, with considered of the amended 
regulations regarding the fingers, if 
appropriate.  

7.  If the benefits sought remain denied, 
furnish an appropriate supplemental statement 
of the case and give the opportunity to 
respond to the veteran and his 
representative.  If appropriate, return the 
case to the Board for further appellate 
consideration.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

Afford this claim expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 
7112).



	                     
______________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



